DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17 of U.S. Patent No. 10403400 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all subject matter of the pending claims. Specifically claims 1-18 correspond to patented claims 1-8, 1, 1, 1, 1, 1, 1, 1, 1, 1, 17.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10403400 B2 in view of common knowledge. 
Patented claim 1 discloses all the subject matter of the pending claims 19 and 20 except for the non-transitory CRM implementation of instructions (claim 19) and processor-based implementation of instructions stored in a non-transitory CRM (claim 20). However the examiner takes official notice that processors used in conjunction with .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-18 recite:
1. A method comprising: receiving, by a computer-based system, from a first entity via a first user interface, a roster file including an organization identifier and an organization address identifier assigned by the first entity; updating, by the computer-based system, an entry associated with an organization based on the organization identifier and the organization address identifier assigned by the first entity; receiving, by the computer-based system, from a second entity via a second user interface, an account file including an account identifier assigned by the second entity, the account identifier representing an address of the organization; and updating, by the computer-based system, the entry associated with the organization based on the account identifier 

2. The method of claim 1, wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, a database to determine whether the database includes the entry associated with the organization identifier assigned by the first entity; and updating, by the computer-based system, the entry with the organization address identifier assigned by the first entity.

3. The method of claim 1, wherein the roster file further includes secondary information associated with the organization, and wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, a database to determine whether the database includes an entry associated with the secondary information associated with the organization, and updating, by the computer-based system, the entry with the organization address identifier assigned by the first entity in response to the secondary information matching a single entry.

4. The method of claim 1, wherein the roster file further includes secondary information associated with the organization, and wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, 

5. The method of claim 1, wherein the roster file further includes secondary information associated with the organization, and wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, a database to determine whether the database includes an entry associated with the secondary information associated with the organization, and creating, by the computer-based system, an entry with the organization address identifier assigned by the first entity in response to the secondary information matching no entries in the database.

6. The method of claim 1, wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, a database to determine whether the database includes an entry associated with the organization address identifier assigned by the first entity, and updating, by the 

7. The method of claim 1, wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, a database to determine whether the database includes an entry associated with the organization address identifier assigned by the first entity, standardizing, by the computer-based system, the address of the organization represented by the organization address identifier in response to the database not including an entry associated with the organization address identifier assigned by the first entity, searching, by the computer-based system, the database to determine whether the database includes an entry associated with a standardized address, and updating, by the computer-based system, the entry with an organization location identifier assigned by the first entity in response to the database including the entry associated with the standardized address.

8. The method of claim 1, wherein the account file received from the second entity is a cross-listing file indicating a corresponding organization identifier or the organization address identifier for the account identifier, and wherein the updating the entry associated with the organization based on the account identifier assigned by the second entity further comprises: searching, by the computer-based system, a database to determine whether the database includes an entry associated with the corresponding 

9. The method of claim 1, wherein the organization identifier represents an organization name and the organization address identifier represents the address of the organization.

10. The method of claim 1, further comprising accessing, by the computer-based system, contract details associated with a contract.

11. The method of claim 1, further comprising accessing, by the first user interface through a connection with the computer-based system, contract details associated with a contract.

12. The method of claim 1, further comprising displaying, by the computer-based system, on the first user interface, the organization address identifier assigned by the first entity.

13. The method of claim 1, further comprising accessing, by the second user interface through a connection with the computer-based system, contract details associated with a contract.

14. The method of claim 1, further comprising displaying, by the computer-based system, on the second user interface, the account identifier assigned by the second entity.

15. The method of claim 1, further comprising reconciling conflicting of the organization identifier and the organization address identifier from the first entity and the second entity.

16. The method of claim 1, wherein the first entity and the second entity are associated with a contract for items to be delivered to the address of the organization based on the organization address identifier.

17. The method of claim 1, wherein the entry is associated with a contract between the first entity and the second entity.

18. The method of claim 1, wherein the first entity is a group purchasing organization (GPO) and the second entity is a supplier.

Claims 1-18 but for the recitation of the underlined additional elements recite an abstract idea in the form of a combination of a mental process and method of organizing human activity. Regarding claim 1, receiving a roster file, updating records, receiving an account file and updating records are all methods of organizing human activity. 

The additional elements recited are a computer-based system and first and second interfaces.


Thus claims 1-18 are considered to be directed to an abstract idea without a practical application or significantly more. 

Claims 19 and 20 recite similar concepts and would likewise be considered to be directed to an abstract idea wihtout a practical application or significantly more for substantially the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stelman (US 20150287144 A1), Hepper (US 20030220966 A1) and Demo (US 20150095358 A1) all disclose systems for reconciling two different datasets. Ren (US 20110258083 A1) discloseds a system for mapping supplier data into a specific format. NPL Lindholm, NPL Naumann, NPL Lu and NPL Jiang all disclose schemes for reconciling two different sources of data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687